             Case 3:20-cv-00086 Document 1 Filed 03/30/20 Page 1 of 9




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                  EL PASO DIVISION

 FREE AND SOVEREIGN STATE OF  §
 CHIHUAHUA,                   §
                              §
       Plaintiff,             §
                              §
v.                            §
                              §
CESAR HORACIO DUARTE JAQUEZ,  §
BERTHA OLGA GOMEZ FONG,       §
OLGA SOFIA DUARTE GOMEZ,      §                                  Civil Action No. 3:20-cv-00086
OLGA DUARTE JAQUEZ,           §
CESAR ADRIAN DUARTE,          §
CAD CONSTRUCTION, INC.,       §
GABRIELA ARMENDARIZ CHAPARRO, §
MANUEL ALBERTO GARZA,         §
44 FOUNTAIN RD., LLC, and     §
110 S. FESTIVAL, LLC,         §
       Defendants.            §

                                   NOTICE OF REMOVAL

       Defendants Cesar Horacio Duarte-Jaquez (“Mr. Duarte”), Bertha Olga Gomez-Fong (“Ms.

Gomez”), Olga Sofia Duarte-Gomez (“Ms. Duarte-Gomez”), Olga Duarte-Jaquez (“Ms. Duarte-

Jacquez”), Cesar Adrian Duarte-Gomez (“Mr. Duarte-Gomez”), CAD Construction, Inc. (“CAD”)

and Gabriela Armendariz-Chaparro (“Ms. Armendariz”) (collectively, “Removing Defendants”),

through their counsel, respectfully remove this action pursuant to 28 U.S.C. §1331, §1441, and

§1446 from the 448th Judicial District Court, El Paso County, Texas to the U.S. District Court for

the Western District of Texas, El Paso Division. The grounds for removal are as follows:

                                  PROCEDURAL BACKGROUND

       1.      On February 19, 2020, the Free and Sovereign State of Chihuahua (“Chihuahua” or

“Plaintiff”) filed a petition in the District Court of El Paso County, Texas, which was assigned No.

2020-DCV-0628 (“Petition”). The Petition alleges that Mr. Duarte violated Mexican government
             Case 3:20-cv-00086 Document 1 Filed 03/30/20 Page 2 of 9




procurement laws while he was the governor of Chihuahua from 2010 to 2016. Pet. at 1-2. In

particular, the Petition alleges that Mr. Duarte ordered the Chihuahua government to enter into

several contracts with contractors that diverted the government’s payments to Mr. Duarte. Id. The

Petition purports to plead six state law causes of action arising out of Mr. Duarte’s tenure as

governor of Chihuahua: conversion, Theft Liability Act, constructive trust, civil conspiracy, joint

and several liability, and Texas Penal Code 31.03(e)(7) (theft). Id. at 5–7.

       2.      The Petition also names several other entities and individuals as defendants—

mainly, members of Mr. Duarte’s family and one of their companies: Ms. Gomez, his spouse; Ms.

Duarte-Gomez, one of his two daughters; Mr. Duarte-Gomez, his son; Ms. Duarte-Jaquez, his

sister; Ms. Armendariz, his sister-in-law; and CAD, a company that belongs to Ms. Duarte-Jaquez

and Mr. Duarte-Jaquez, his daughter and son. Id. at 2-4.

       3.      Notably, the Petition contains no allegation whatsoever that Mr. Duarte’s family

had any involvement of any kind in the conduct that Chihuahua alleges against Mr. Duarte. At the

appropriate time, Mr. Duarte and his family will pursue all available legal relief, including

sanctions, for Chihuahua’s improper and baseless addition of Mr. Duarte’s family to the Petition.

       4.      Similarly, Chihuahua also names as purported “In Rem Parties,” several pieces of

real property allegedly purchased with funds “stolen from Chihuahua.” Id. at 2, 4. The Petition

provides no substantiating allegations, however, let alone any details, indicating that the properties

were purchased with Chihuahua’s funds. Id.

       5.      On March 30, 2020, Mr. Duarte and Ms. Gomez filed their Special Appearance to

Object to Jurisdiction in state court. Removing Defendants then timely filed their Original Answer

Subject to Special Appearance in state court denying Chihuahua’s allegations.




                                                  -2-
             Case 3:20-cv-00086 Document 1 Filed 03/30/20 Page 3 of 9




       6.      This notice of removal is without prejudice to, or waiver of, and preserves all

defenses, challenges, objections, and rights, including as to lack of personal jurisdiction, improper

venue, inconvenient forum, and improper service.

                                      CONSENT TO REMOVAL

       7.      Chihuahua purports that it served Ms. Armendariz on March 5, 2020, Ms. Duarte-

Jaquez and Ms. Duarte-Gomez on March 12, 2020, and Ms. Gomez on March 20, 2020. St. Ct.

Dkt. 1 (App. 038-039; App. 036-037; App 042-043) These defendants are part of Removing

Defendants. Accordingly, all defendants who have been properly joined and served have consented

to removal, and this removal is timely and properly filed within 30 days of service of the Petition.

       8.      As of the date of this filing, Chihuahua has not purported to serve the following

defendants: Mr. Duarte, Mr. Duarte-Gomez, CAD, Manuel Alberto Garza, 44 Fountain Rd., LLC

and 110 S. Festival, LLC. Id. Thus, the consent or joinder of these defendants is not necessary.

See 28 U.S.C. §1446(b)(2)(A) (requiring consent or joinder of all defendants who have been

“properly joined and served”) (emph. added).2

       9.      Further, the Petition contains no factual allegations about the conduct of any

defendant other than Mr. Duarte. Indeed, on the face of the Petition, none of these defendants have

any connection of any kind to Mr. Duarte’s alleged conduct, and the Petition completely fails to

state any claim against Mr. Duarte’s co-defendants. As such, Chihuahua improperly added




1
       Citations to St. Ct. Dkt. refer to the docket in the 448th Judicial District Court, El Paso County,
       Texas, No. 2020-DCV-0628.
2
       Even though their consent is unnecessary, Mr. Duarte, Mr. Duarte-Gomez, and CAD consent to
       removal. They consent to removal without waiving and expressly preserving any challenges,
       objections, defenses, or rights, including as to service. As a result, all Removing Defendants
       consent to and join in this removal. Removing Defendants have been unable to locate or contact
       the three other unserved defendants: Manuel Alberto Garza, 44 Fountain Rd., LLC and 110 S.
       Festival, LLC.

                                                   -3-
              Case 3:20-cv-00086 Document 1 Filed 03/30/20 Page 4 of 9




Mr. Duarte’s co-defendants to the Petition. Accordingly, even if Chihuahua already had served

these defendants, their consent is not necessary because Chihuahua fraudulently joined them. “In

cases involving alleged improper or fraudulent joinder of parties . . . [the] application of this

requirement to improperly or fraudulently joined parties would be nonsensical, as removal in those

cases is based on the contention that no other proper defendant exists.” Jernigan v. Ashland Oil

Inc., 989 F.2d 812, 815 (5th Cir. 1993) (finding removal notice was proper despite the lack of

consent from all co-defendants or explanation as to why there was no consent). See also Watson

v. Law Enf’t All. of Am., Inc., 386 F. Supp. 2d 874 (W.D. Tex. 2005) (finding fraudulent joinder

and dismissing individual where the complaint contained no allegations of intent or knowledge

against the individual supporting a claim for civil conspiracy); Dripping Wet Water, Inc. v. Halox

Techs., Inc., 2004 U.S. Dist. LEXIS 18532 (W.D. Tex. Mar. 22, 2004) (finding corporation was

fraudulently joined where amended complaint referenced corporation but made no specific

allegations against it).

                                 FEDERAL QUESTION JURISDICTION

        10.     Removing Defendants remove this case on the basis of federal question jurisdiction.

See 28 U.S.C. §1331, §1441 (providing for removal of “any civil action brought in a State court

of which the district courts of the United States have original jurisdiction”). District courts “have

original jurisdiction of all civil actions arising under the Constitution, laws, or treaties of the United

States.” Id. §1331. Even where a plaintiff pleads claims under state law, federal courts have

original jurisdiction over those claims when they involve federal law issues. It is a “commonsense

notion that a federal court ought to be able to hear claims recognized under state law that

nonetheless turn on substantial questions of federal law, and thus justify resort to the experience,

solicitude, and hope of uniformity that a federal forum offers on federal issues.” Grable & Sons


                                                    -4-
             Case 3:20-cv-00086 Document 1 Filed 03/30/20 Page 5 of 9




Metal Prods., Inc. v. Darue Eng’g & Mfg., 545 U.S. 308, 312 (2005). See also Torres v. S. Peru

Copper Corp., 113 F.3d 540, 543 (5th Cir. 1997) (finding federal question jurisdiction even though

the plaintiff pleaded state-law negligence, intentional tort, and nuisance claims; the suit “raise[d]

substantial questions of federal common law by implicating important foreign policy concerns” as

to U.S.-Peruvian relations).

       11.     The Petition raises substantial federal questions on its face, including the act of state

doctrine, foreign official immunity doctrine, and federal common law of foreign relations. These

are federal common law doctrines that should be decided in a federal court. “For purposes of

determining whether a case is one ‘arising under the . . . laws . . . of the United States,’ the word

‘laws’ in 28 U.S.C. §1331 includes the federal common law.” Grynberg Prod. Corp. v. British

Gas, P.L.C., 817 F. Supp. 1338, 1355 (E.D. Tex. 1993) (cite omitted). Accordingly, federal courts

have federal question jurisdiction over this case.

       12.     Act of State Doctrine. Courts must apply the act of state doctrine when a complaint

turns on the validity of the actions of a foreign sovereign. See Callejo v. Bancomer, S.A., 764 F.2d

1101, 1112–24 (5th Cir. 1985) (applying the act of state doctrine in a dispute involving the validity

of México’s exchange control regulations). And where, as here, a court cannot adjudicate a claim

without passing on the validity of a foreign sovereign act, the act of state doctrine mandates

dismissal. See id. The act of state doctrine is an “intrinsically federal” question that “must be

determined” according to federal common law. See Banco Nacional de Cuba v. Sabbatino, 376

U.S. 398, 427 (1964) (superseded by statute on other grounds).

       13.     Here, Chihuahua’s claims call into question the validity of public actions that

Mr. Duarte’s administration allegedly took in Chihuahua, namely, the lawfulness of the contracts

that Chihuahua awarded during Mr. Duarte’s tenure as governor. Pet. at 1-2. Although the Petition


                                                  -5-
              Case 3:20-cv-00086 Document 1 Filed 03/30/20 Page 6 of 9




contains no factual detail, it cites, as an example of improper government conduct, the purchase

by Mr. Duarte’s administration of allegedly overpriced cancer medicines, which the government

then distributed to patients in Chihuahua. Id. at 2.

       14.     Put plainly, Chihuahua’s claims arise out of conduct that occurred in a foreign state

pursuant to the exercise of foreign authority. As such, the claims necessarily implicate the act of

state doctrine. Accordingly, federal courts have original jurisdiction to decide this case. See

Callejo, 764 F.2d at 1105 (affirming district court’s exercise of federal question jurisdiction and

dismissal of case after finding that courts are “barred under the act of state doctrine from inquiring

into the validity of acts of foreign states performed in their own territory—including the validity

of Mexico’s exchange control regulations”).

       15.     Foreign Official Immunity. Chihuahua’s claims necessarily implicate the foreign

official immunity doctrine. Pet. at 1-2. Courts must apply the foreign official immunity doctrine

when the claims in the complaint arise from acts taken by foreign officials in their official capacity.

See Samantar v. Yousuf, 560 U.S. 305, 325 (2010) (finding that suit against former Somali official

for acts taken while he exercised command and control over Somali military forces was governed

by the doctrine of foreign official immunity). And where, as here, a court cannot adjudicate a claim

without passing on official actions of a foreign official, the foreign official immunity doctrine

mandates dismissal. Id. Foreign official immunity is a federal common law doctrine. Id.

       16.     Because Chihuahua’s claims arise from official acts allegedly taken by Mr. Duarte,

as its then governor, the claims necessarily require a federal court to adjudicate the federal question

of Mr. Duarte’s entitlement to foreign official immunity.

       17.     Federal Common Law of Foreign Relations. Finally, the Petition implicates the

federal common law of foreign relations. The federal common law of foreign relations applies to


                                                  -6-
             Case 3:20-cv-00086 Document 1 Filed 03/30/20 Page 7 of 9




claims that “require[] the determination of some issue of international law of foreign relations,

such as . . . the interpretation of foreign laws or regulations.” Union De Pasteurizadores De Juarez

Sociedad Anonima De Capital Variable v. Fuentes, 2016 U.S. Dist. LEXIS 80986, at *19 (W.D.

Tex. June 21, 2016) (cite omitted).

       18.     Chihuahua’s claims implicate the federal common law of foreign relations because

they involve a sovereign foreign state suing its former governor for conduct occurring within its

own borders pursuant to the exercise of official authority. Thus, an action “brought by a foreign

government against its former head of state,” which was pleaded as a state law claim for

conversion, “arises under federal common law because of the necessary implications of such an

action for United States foreign relations.” Republic of Philippines v. Marcos, 806 F.2d 344 (2d

Cir. 1986). Because such claims “raise substantial questions of federal common law by implicating

important foreign policy concerns,” they are properly removed to federal court. Torres, 113 F.3d

at 543 (finding federal question jurisdiction over claims that implicated important foreign policy

concerns regarding U.S.-Peruvian relations, even though the complaint alleged state law causes of

action of negligence, intentional tort, and nuisance); Grynberg, 817 F. Supp. at 1356-59, 1364-65

(finding federal jurisdiction based on the federal common law of foreign relations where the case

involved contracts and negotiations in which the foreign sovereign participated).

       19.     In sum, Chihuahua’s claims necessarily require adjudication of substantial federal

questions under the act of state doctrine, foreign official immunity doctrine, and federal common

law of foreign relations. See Torres, 113 F.3d at 543. Removal of these claims does not “disturb

the balance between state and federal judicial responsibilities,” Grable, 545 U.S. at 314, because

control over foreign affairs is uniquely reserved to the federal government, see Sabbatino, 376

U.S. at 416, 427 (discussing the constitutional “concern for uniformity in this country’s dealings


                                                 -7-
                Case 3:20-cv-00086 Document 1 Filed 03/30/20 Page 8 of 9




with foreign nations and . . . desire to give matters of international significance to the jurisdiction

of federal institutions”). Accordingly, a federal court should adjudicate Chihuahua’s claims.

                                   SUPPLEMENTAL JURISDICTION

        20.      This Court may exercise supplemental jurisdiction over all of Plaintiff’s claims.

“[I]n any civil action of which the district courts have original jurisdiction, the district courts shall

have supplemental jurisdiction over all other claims that are so related to claims in the action within

such original jurisdiction that they form part of the same case or controversy under Article III of

the United States Constitution.” 28 U.S.C. §1367.

        21.      Here, Plaintiff pleads only state law causes of action which all arise from the same

facts. The Court has original jurisdiction over the claims because, as described above, they

implicate significant questions of federal law under the act of state doctrine, foreign official

immunity doctrine, and federal common law of foreign relations.

                 PROPER VENUE AND COMPLIANCE WITH REMOVAL PROCEDURE

        22.      Venue of this removed action is proper in this Court as the district and division

embracing the place where the state action is pending, El Paso County. See 28 U.S.C. §1441(a).

        23.      Pursuant to 28 U.S.C. §1446(d), Removing Defendants will give Chihuahua notice

of the filing of this Notice of Removal by promptly filing a copy of this Notice of Removal with

the clerk of the District Court of the 448th Judicial District, El Paso County, Texas where the

action is currently pending.

        24.      Copies of all process, pleadings, and orders served on Removing Defendants in the

state court action are being filed with this Notice of Removal, as required by 28 U.S.C. §1446(a),

as Exhibit A.




                                                   -8-
             Case 3:20-cv-00086 Document 1 Filed 03/30/20 Page 9 of 9




                                   CONCLUSION AND PRAYER

       For these reasons, Removing Defendants respectfully request that this action proceed in

this Court upon removal and the Court grant defendants all other relief to which they are entitled.

Dated: March 30, 2020                        Respectfully submitted,


                                             /s/ R. Paul Yetter
                                             R. Paul Yetter
                                             State Bar No. 22154200
                                             Federal I.D. No. 3639
                                             Bryce L. Callahan
                                             State Bar No. 24055248
                                             Federal I.D. No. 680539
                                             YETTER COLEMAN LLP
                                             811 Main Street, Suite 4100
                                             Houston, Texas 77002
                                             (713) 632-8000
                                             (713) 632-8003 (Fax)

                                             ATTORNEYS FOR DEFENDANTS


                                   CERTIFICATE OF SERVICE

        I certify that a true and correct copy of this pleading was served via the Court’s e-filing
service and by email on all counsel of record, on the 30th day of March 2020.

                                             /s/ Bryce L. Callahan
                                             Bryce L. Callahan




                                                -9-
